       Case 2:17-cv-01434-JFC Document 507 Filed 06/10/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ARCONIC INC.,                                  :
                                               :     Civil Action No. 2:17-cv-1434-JFC
                       Plaintiff,              :
                                               :
      vs.                                      :     District Judge
                                               :     Joy Flowers Conti
NOVELIS INC.,                                  :
                                               :
      and                                      :
                                               :
NOVELIS CORP.,                                 :
                                               :
                       Defendants.             :



                                    MOTION TO WITHDRAW
           Pursuant to LCvR 83.2.C.4, Mohit Gourisaria of the law firm of Reichman Jorgensen

LLP, moves for his withdrawal as attorney of record for Plaintiff Arconic Inc., (“Arconic” or

“Plaintiff”). Mr. Gourisaria submits the following in support of the Motion:

     1.        The undersigned is currently one of the counsel of record in the above-referenced

lawsuit.

     2.        It is necessary for the undersigned to withdraw as counsel in this matter because

as of June 12, 2020, he will be departing Reichman Jorgensen LLP.

     3.        Arconic has been and will continue to be represented by attorneys from the law

firms of Reichman Jorgensen LLP, Kellogg, Hansen, Todd, Figel & Frederick PLLC, and

Meyer, Unkovic & Scott LLP.

     4.        As a result, the Plaintiff will not be prejudiced by this withdrawal.

     Reichman Jorgensen will serve a copy of this Motion on all counsel of record and
        Case 2:17-cv-01434-JFC Document 507 Filed 06/10/20 Page 2 of 3




the Defendants concurrently with the filing of this Motion.

              WHEREFORE, the undersigned respectfully requests that this Court grant this

 Motion to Withdraw, and enter an order withdrawing Mr. Gourisaria’s appearance in this case

 and removing Mr. Gourisaria from the Court’s electronic notice system for this case.

Dated: June 10, 2020                          Respectfully submitted,

                                              /s/ Mohit Gourisaria               _

 Sarah O. Jorgensen (Pro Hac Vice)            Courtland L. Reichman (Pro Hac Vice)
 REICHMAN JORGENSEN LLP                       Caroline M. Walters (Pro Hac Vice)
 1201 West Peachtree Street, Suite 2300       Mohit Gourisaria (Pro Hac Vice)
 Atlanta, GA 30309                            Karlanna Lewis (Pro Hac Vice)
 Tel: (404) 609-1040                          REICHMAN JORGENSEN LLP
 sjorgensen@reichmanjorgensen.com             100 Marine Parkway, Suite 300
                                              Redwood Shores, California 94065
 Christine E. Lehman (Pro Hac Vice)           Tel: (650) 623-1401
 Connor Houghton (Pro Hac Vice)               creichman@reichmanjorgensen.com
 David King (Pro Hac Vice)                    cwalters@reichmanjorgensen.com
 Adam Adler (Pro Hac Vice)                    mgourisaria@reichmanjorgensen.com
 REICHMAN JORGENSEN LLP                       klewis@reichmanjorgensen.com
 818 Connecticut Ave NW, Suite 850
 Washington, D.C. 20006
 Tel: (202) 894-7310
 clehman@reichmanjorgensen.com                Antoinette C. Oliver (PA I.D. #206148)
 choughton@reichmanjorgensen.com              Katelin J. Montgomery (PA I.D. #322698
 dking@reichmanjorgensen.com                  MEYER, UNKOVIC & SCOTT LLP
 aadler@reichmanjorgensen.com                 535 Smithfield Street, Suite 1300
                                              Pittsburgh, PA 15222-2315
 Aaron M. Panner (Pro Hac Vice)               Tel: (412) 456-2800
 Colling White (Pro Hac Vice)                 aco@muslaw.com
 KELLOGG HANSEN TODD FIGEL &                  kjm@muslaw.com
 FREDERICK PLLC
 1615 M Street, N.W., Suite 400
 Washington, DC 20036
 Tel: (202) 326-7900
 apanner@kellogghansen.com
 cwhite@kellogghansen.com                     Attorneys for Plaintiff Arconic Inc.




                                               2
          Case 2:17-cv-01434-JFC Document 507 Filed 06/10/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 10, 2020, the foregoing Plaintiff’s Motion

to Withdraw Mohit Gourisaria was electronically served and filed by use of the court’s ECF

system.


                                                           /s/ _Mohit Gourisaria________
                                                           Mohit Gourisaria




                                               3
